DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. US2017/0014155 and further in view of Ouyang et al. US8,460,182.
For claim 1, Norton disclose(s) an “access port system, comprising: a port body (body 12; fig 2; [0060-0062]) configured to be inserted into an incision, the port body defining an imaging assembly opening (elongated bore 20; fig 2) from a proximal side to a distal side thereof; and an imaging assembly ([0028, 0076] describe various types of imaging devices to be used with the access port) configured to pass through the imaging assembly opening to allow imaging of an interior portion of a patient body”.
Norton does not disclose “wherein the imaging assembly includes an imaging assembly housing that has an oval cross-sectional shape, wherein the imaging assembly opening of the port body includes a complimentary shape to the imaging assembly housing to create a seal therebetween”.  Ouyang teaches an oblong/oval cross sectional imaging shaft, e.g. fig A18A showing camera A1830, providing space for a port A1824; 32:57-62, along with an oblong shaft to which it is inserted, thereby preventing rotation of the oblong imaging shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ouyang into the invention of Norton in order to configure the access port system e.g. as claimed because provides a space saving manner to configure an additional port.
For claim 2, Norton disclose(s) the “system of claim 1, wherein the port body is flexible ([0065] describes the body as flexible) and a housing of the imaging assembly is rigid ([0022] describes the use of the access port with a rigid or flexible laparoscope)”.
For claim 3, Norton disclose(s) the “system of claim 1, wherein the port body also define an instrument channel (arcuate access slot 34; fig 2; [0060] describes another surgical instrument introduced into the arcuate access slot 34 for access to the patient’s abdominal cavity) from the proximal side thereof to the distal side to allow an instrument pass through to perform a medical procedure”.
For claim 4, Norton disclose(s) the “system of claim 1, wherein the port body includes one or more anchors (convex anchoring region 22 and concave anchoring region 24 with distal jutting portion; fig 2) extending from the port body”.
For claim 5, Norton disclose(s) the system of claim 4, wherein the one or more anchors include a heal anchor (the distal jutting portion of concave anchoring region 24; fig 2) adjacent the distal side of the port body.
For claim 6, Norton disclose(s) the “system of claim 5, wherein the one or more anchors includes a toe anchor (convex anchoring region 22; fig 2) disposed on an opposite side of the port body relative to the heal anchor and proximal of the heal anchor (fig 4 shows the relative relationship of the toe and heel anchors such that the significant bend of the anchors are depicted by the triangular shapes in the figure.  These shapes show that the toe anchor is proximal to the heel anchor)”.
For claim 11, Norton disclose(s) the “system of claim 1, wherein the port body includes an instrument channel (arcuate access slot 34; fig 2) defined therethrough from a proximal side to a distal side thereof”.
For claim 16, Norton disclose(s) the “system of claim 1, wherein the port body includes a swept back shape (fig 2 where swept back shape is considered to be an oblong cross section as depicted in applicant’s figure 23)”.
For claim 17, modified Norton not disclose(s) the “system of claim 16, wherein an imaging device housing includes a swept back shape (fig A18A showing camera A1830, providing space for a port A1824; 32:57-62, along with an oblong shaft to which it is inserted)”.
For claim 20, Norton does not disclose(s) the “system of claim 1, wherein the system further comprises an image processing module configured to allow digital movement of an image in situ”.  Ouyang teaches video features such as zoom-in and zoom-out (33:40-41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ouyang into the invention of Norton in order to configure the access port system e.g. as claimed because it provides zoom functionality.
Claim(s) 7-10, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton and Ouyang as applied to claim 1 above, and further in view of Mikkaichi et al. US2007/0161855.
For claim 7, Norton does not disclose(s) the “system of claim 1, wherein the imaging assembly includes a radial portion configured to house an imaging device disposed therein and a leg portion extending proximally from the radial portion”.  Mikkaichi teaches an imaging assembly (overtube 100; fig 20; [0067-0068]) with a radial portion (rising member 103; fig 20) housing an imaging device (second observation device 104; fig 20) and a leg portion extending proximally from the radial portion (longitudinal shaft of overtube 100).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Mikkaichi into the invention of Norton in order to configure the access port system, e.g. as claimed because it provides an additional imaging source with the added benefit of increased field of vision.
For claim 8, modified Norton disclose(s) the “system of claim 7, wherein the imaging assembly includes a boot shape (Mikkaichi: fig 20 shows an “L” shaped imager comparable to the depiction in the application)”.
For claim 9, modified Norton disclose(s) the “system of claim 8, wherein the leg portion is angled at a right angle to the radial portion (Mikkaichi: fig 20 shows a right angled configuration)”.
For claim 10, modified Norton disclose(s) the “system of claim 7, wherein the imaging assembly includes an imaging device located in the radial portion at a radially outward position thereof (Mikkaichi: fig 20)”.
For claim 14, modified Norton disclose(s) the “system of claim 7, wherein the port body and the imaging assembly are configured such that imaging assembly does not rotate within the port body when inserted into the port body (Ouyang: fig A18A showing camera A1830, providing space for a port A1824; 32:57-62, along with an oblong shaft to which it is inserted)”.
For claim 15, the embodiment relied upon in Norton does not disclose(s) the “system of claim 14, wherein the port body defines a window that seals to the radial portion of the imaging assembly”.  An alternative embodiment of Norton, specifically fig 3, [0063-0064], describes providing a mechanical seal for each instrument pathway to inhibit egress of insufflation gas [0064].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment of Norton into the invention of the current embodiment of Norton in order to configure the access port system e.g. as claimed because helps to prevent egress of insufflation gas [0064].
For claim 21, Norton discloses an “access port system, comprising: a port body (body 12; fig 2; [0060-0062]) configured to be inserted into an incision, the port body defining an imaging assembly opening (elongated bore 20; fig 2) from a proximal side to a distal side thereof; and an imaging assembly ([0028, 0076] describe various types of imaging devices to be used with the access port) configured to pass through the imaging assembly opening to allow imaging of an interior portion of a patient body”.
Norton does not disclose “wherein the imaging assembly includes a radial portion configured to house an imaging device disposed therein and a leg portion extending proximally from the radial portion”.  Mikkaichi teaches an imaging assembly (overtube 100; fig 20; [0067-0068]) with a radial portion (rising member 103; fig 20) housing an imaging device (second observation device 104; fig 20) and a leg portion extending proximally from the radial portion (longitudinal shaft of overtube 100).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Mikkaichi into the invention of Norton in order to configure the access port system, e.g. as claimed because it provides an additional imaging source with the added benefit of increased field of vision.
For claim 22, Norton discloses an “access port system, comprising: a port body (body 12; fig 2; [0060-0062]) configured to be inserted into an incision, the port body defining: an imaging assembly opening (elongated bore 20; fig 2) from a proximal side to a distal side thereof; and an imaging assembly ([0028, 0076] describe various types of imaging devices to be used with the access port) configured to pass through the imaging assembly opening”.
 Norton does not disclose:
a window through a portion of a distal end of the imaging assembly opening;
at least a portion of the imaging assembly extending through the window to allow imaging of an interior portion of a patient body, wherein the window is configured to seal against a radial portion of the imaging assembly”.
An alternative embodiment of Norton, specifically fig 3, [0063-0064], describes providing a window including an adapter plug 40, forming a seal for each instrument pathway to inhibit egress of insufflation gas [0064].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment of Norton into the invention of the current embodiment of Norton in order to configure the access port system e.g. as claimed because helps to prevent egress of insufflation gas [0064].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton and Ouyang as applied to claim 11 above.
For claim 12, the relied upon embodiment of Norton does not disclose(s) the “system of claim 11, wherein the port body includes an insufflation port defined therethrough from a proximal side to a distal side thereof”.  Norton in a different embodiment as shown in figure 4 shows an insufflation conduit 30.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment into the invention of the current embodiment of Norton in order to configure the access port system e.g. as claimed because provides a dedicated port for insufflation.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton and Ouyang as applied to claim 12 above, and further in view of Davidson US2007/0282266.
For claim 13, Norton does not disclose(s) the “system of claim 12, wherein the port body is made of silicone”.  To this end, Norton does suggest a flexible or elastomeric material [0065].  Davidson explicitly identifies medical grade silicone as a viable material for an access port [0029].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Davidson into the invention of Norton in order to configure the access port system e.g. as claimed because a medical grade material safe for surgical procedures.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795